Opinion issued March 24, 2015.




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-14-00998-CV
                            ———————————
                        JOEL D. MALLORY, Appellant
                                         V.
  J.P. MORGAN CHASE BANK, N.A., CHASE HOME FINANCE, L.L.C.
           AND CODILIS & STAWIARSKI, P.C., Appellees


                    On Appeal from the 151st District Court
                             Harris County, Texas
                       Trial Court Case No. 2010-64487


                          MEMORANDUM OPINION

      Appellant, Joel D. Mallory, seeks to appeal the final judgment of the trial

court dated September 15, 2014. We dismiss the appeal.

      Generally, a notice of appeal is due within thirty days after the judgment is

signed. See TEX. R. APP. P. 26.1. The deadline to file a notice of appeal is extended
to 90 days after the date the judgment is signed if, within 30 days after the

judgment is signed, any party timely files a motion for new trial, motion to modify

the judgment, motion to reinstate, or, under certain circumstances, a request for

findings of fact and conclusions of law. See id.; TEX. R. CIV. P. 329b(a), (g). The

time to file a notice of appeal may also be extended if, within 15 days after the

deadline to file the notice of appeal, a party properly files a motion for extension.

See TEX. R. APP. P. 10.5(b), 26.3. A motion for extension of time is necessarily

implied when an appellant, acting in good faith, files a notice of appeal beyond the

time allowed by rule 26.1, but within the 15-day extension period provided by Rule

26.3. See TEX. R. APP. P. 26.1, 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617–18

(Tex. 1997).

        Here, the trial court signed the final judgment dismissing Mallory’s action

on September 15, 2014, making the deadline for filing a notice of appeal October

15, 2014. See TEX. R. APP. P. 26.1. There is no motion for new trial in the clerk’s

record, therefore the deadline to file the notice of appeal was not extended. The

Notice of appeal was not filed until December 15, 2014. Without a timely filed

notice of appeal, this Court lacks jurisdiction over the appeal. See TEX. R. APP. P.

25.1.

        Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R.

APP. P. 42.3(a), (c); 43.2(f). We dismiss any pending motions as moot.


                                          2
                                 PER CURIAM
Panel consists of Justices Jennings, Higley, and Huddle.




                                         3